DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
Applicant’s representative Chris Watt requested that no interview be held and the non-final office action be mailed out on a phone call dated 1/11/2021.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-18 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Woolf et al. (US 20080254430).
In regards to claim 1, Woolf discloses, “A method, comprising the steps of: generating, by a server hardware computing device coupled to a network (Fig. 1 drawing label 116 the online server system, the network would be the internet) and comprising at least one processor executing specific computer- executable instructions within a memory (para. 31-33 the online server system, 116, connects to the client device, 102, which contains a processor and is used to execute the program): at least one core curriculum activity identified within the system as being associated with a global scale of English (GSE) level (para. 45-47 the system can present a game schema or a scaffolding schema based on the user profile, the schema is the curriculum saved on the profile, 110, para. 70 discusses the profile, 110 contains information relating to the user’s language level and would assign the proper schema based on the language level, Fig. 4 shows the particular English level and the progress in pane 410, para. 61 discusses the profile and learning skill level for languages); and a preliminary assessment of the at least one core curriculum activity (para. 39 the system contains an assessment engine which presents an assessment test that is used to verify a learning level within the activity such as the game); calculating, by the server hardware computing device, a preliminary assessment score for the preliminary assessment comprising a comparison of at least one first assessment user input with a first correct assessment response within at least one database record within the system (para. 98 the system measures the response in the assessment using the number of incorrect responses in view of response attempts, and determines an accuracy of response level and a score, this is used to identify the particular level of understanding of a particular language, para. 52 the profile stores data based on user responses with activities including the level of reading); executing, by the server hardware computing device, a query identifying, within the at least one database record, a threshold value (para. 98 a threshold is set for each type of response, para. 101 if the user answers above the threshold the level will increase); responsive to a determination that the preliminary assessment score is below the threshold (para. 98 system is able to determine if a score of a user is below the predetermined threshold) value: executing, by the server hardware computing device, a query identifying a supplemental curriculum content stored within the system and associated with the GSE level (para. 98 the system upon deterring that a score is below a predetermined threshold the system may provide extra support based on the particular language level that was identified); encoding, by the server hardware computing device, for display on a graphical user interface (GUI) on a client hardware computing device (Fig. 3 and 4 show the sign in area for users, in which fig. 4 shows what would be displayed on a client user interface, 400,  para. 54-58 discusses the different elements that are displayed on the user interface, para. 62-63 discusses the elements stored in the profile which can be displayed in the user interface), the preliminary assessment score (the user learning level progress is shown in pane 410 which shows the language level of the user, para. 57 discusses the progress pane will show the particular level the user is at that has been determined by the threshold level), the at least one core curriculum activity (para. 58 shows the games and particular programs the user can play based on the given level, Fig. 4 drawing label 412), and the supplemental curriculum content (para. 44 the graphical user interface is able to present support to the user in order to help them complete a particular challenge, 212, para. 97-98 support system offers additional support to the user based on the level that has been determined); generating, by the server hardware computing device, a second assessment of the supplemental curriculum content (para. 40-41 the system is able to provide a multitude of assessments to a user which are used to adjust the learning program level as needed based on the increase of skills gained by the user, Fig. 17 shows how the levels are adjusted based on response received for a question); and calculating, by the server hardware computing device, a second assessment score for the second assessment comprising a comparison of at least one second assessment user input with a second correct assessment response within the data logic or the at least one database record (Fig. 17 showing a base level is received, 1702, then the program will provide an activity to the user, the system will then measure the responses, 1706, and determine if the threshold is met, 1708, then the scaffolding level can be adjusted based on the responses and it is stored in the user interface, 1714, para. 104-106 the system presents a particular assessment which will then be used to determine if a skill level is reached, the level is then adjusted based on if the threshold is met, and the learning level is stored in the profile of the user); and responsive to a determination that the first assessment score or the second assessment score is above the threshold value (para. 104-106 the learning application identifies if a skill level is reached adjust the learning level accordingly, para. 100-101 if a certain skill level is reached the learning level is adjusted): executing, by the server hardware computing device, a query identifying a certification stored within the system and associated with the GSE level (para. 100-101 as the user’s skill level increases the learning level of the user is adjusted); and associating, by the server hardware computing device, the certification in the database with a user that entered the first assessment user input (Fig. 4 drawing label 408 shows the trophy pane in which the user is awarded trophies when the user accomplishes particular assessments of a given level).”
In regards to claim 2, Woolf further discloses, “wherein the GSE level comprises a skill level within the GSE (para. 57 the system identifies a learning level for a plurality of skills related to English, this level scale is viewed as a standard GSE), the GSE comprising a standardized, granular scale, measuring at least one English language proficiency in each of listening, reading, speaking and writing functional skills (Table 1 Profile Schema Element under section 5 discusses how a level is given to reading English, speaking English, writing English, and listening to English, para. 70 the system will assign in an individual profile a particular level for different skills)
In regards to claim 3, Woolf further discloses, “further comprising the steps of: encoding, by the server hardware computing device, for display on the GUI, at least one GSE level assessment (Fig. 4 shows the learning level pane, 410, which will display the level of the user and then the appropriate game, 412, to be selected, para. 39 assessment engine will deliver test to student to identify learning level); decoding, by the server hardware computing device, a transmission received from the GUI and comprising at least one GSE level assessment user input (para. 39-40 the system will present the assessment test, the user will then take the test, which will mean the user puts some sort of input, and a level will be determined based on the input); and calculating, by the server hardware computing device, the GSE level by comparing the GSE level assessment user input with a correct GSE level assessment response (para. 40 system grades user input and identifies appropriate learning level, para. 41 the system is able to adjust the learning program level as needed based on the increase of skills gained by the user).”
In regards to claim 4, Woolf further discloses, “the preliminary assessment comprises an instructor assessment (para. 39 the system contains an assessment engine which presents an assessment test that is used to verify a learning level within the activity such as the game, this is presented to a user, since a user is taken broadly the user can be an instructor); the preliminary assessment score comprises an instructor assessment score (para. 98 the system measures the response in the assessment using the number of incorrect responses in view of response attempts, and determines an accuracy of response level and a score, this is used to identify the particular level of understanding of a particular language, para. 52 the profile stores data based on user responses with activities including the level of reading); the threshold value includes an instructor certification threshold value (para. 98 the system measures the correct responses made by the user and is able to identify if the user has met the threshold to move onto the next level, further para. 141 states that the learning system may have a third party certification service administer a particular test); and further comprising the steps of: responsive to a determination that the instructor assessment score is below the threshold value (para. 98 system is able to determine if a score of a user is below the predetermined threshold, the system is able to present additional help if a threshold level is not met): executing, by the server hardware computing device, a query identifying at least one supplemental instructor training content stored within the system (para. 98 the system upon deterring that a score is below a predetermined threshold the system may provide extra support based on the particular language level that was identified); encoding, by the server hardware computing device, for display on an instructor GUI on an instructor client hardware computing device (Fig. 3 and 4 show the sign in area for users, in which fig. 4 shows what would be displayed on a client user interface, 400,  para. 54-58 discusses the different elements that are displayed on the user interface, para. 62-63 discusses the elements stored in the profile which can be displayed in the user interface), the assessment score (Fig. 4 the user learning level progress is shown in pane 410 which shows the language level of the user, para. 57 discusses the progress pane will show the particular level the user is at that has been determined by the threshold level), and the at least one supplemental instructor training content (para. 44 the graphical user interface, 200, will present supplemental information or content, 212, that is used to help aid the user in completing a particular exercise); and responsive to a determination that the instructor assessment score is beyond the instructor certification threshold value (para. 104-106 the learning application identifies if a skill level is reached adjust the learning level accordingly, para. 100-101 if a certain skill level is reached the learning level is adjusted): executing, by the server hardware computing device, a query identifying at least one certification associated with the instructor assessment score within the system (para. 101 once a particular learning level is identified based on the different games a formal assessment is administered, para. 141 the system allows for a third party certification system to administer a test); encoding, by the server hardware computing device, for display on an instructor GUI (Fig. 4 displays the user interface, 400), the assessment score (Fig. 4 the assessment score would be displayed in the progress pane, 410 which would show the particular level the user is at), and the at least one certification (para. 56 the user interface, 400 shows trophies with the particular accomplishments of the user, these accomplishments would be the certification).”
In regards to claim 5, Woolf further discloses, “wherein responsive to a determination that the second assessment score is beyond the threshold value: executing, by the server hardware computing device, a query identifying an accelerated curriculum content stored within the system and associated with an accelerated GSE level (para. 39-40 an assessment is given to determine a learning level, an advanced level may be determined and the learning application will provide more difficult content based on the higher level); and encoding, by the server hardware computing device, for display on the GUI, the second assessment score, and the accelerated curriculum content (para. 54-58 once signed into the profile the user interface, 400, the system allows the user to select a plurality of games, 412, based on the identified level, which would be the curriculum content, the system also displays the particular trophies, 406, which is the completed elements of the curriculum, and the learning level that the student is currently in, 410, all of this is seen in Fig. 4)
In regards to claim 6, Woolf further discloses, “wherein the GUI is operated by an administrator of an institution (Fig. 3 the system contains a sign-in interface where the system allows parents to sign in, 304, to access a graphical user interface, para. 49 the parent will sign in and link them to their own interface where there will be a link to their child’s profile).”
In regards to claim 7, Woolf further discloses, “wherein the GUI is operated by a learner user (Fig. 3 the system contains a sign-in interface where the learner or user, 302, will sign- in and will lead them to their user interface Fig. 4 drawing label 400, para. 54- 58 discusses the user interface in which the user is able to log into and the different features of the interface).”
In regards to claim 8, Woolf further discloses, “wherein the GUI is operated by a parent of the learner user (Fig. 3 the system contains a sign-in interface where the system allows an administrator, 306, to access a graphical user interface, para. 49 the administrator is selected in the sign-in interface and link them to their own interface where there will be a link to a profile of a given student or multiple students).”
In regards to claim 9, Woolf further discloses, “wherein the GUI is operated by an instructor (Fig. 3 the system contains a sign-in interface where the system allows an administrator, 306, to access a graphical user interface, para. 49 the administrator is selected in the sign-in interface and link them to their own interface where there will be a link to a profile of a given student or multiple students, the term administrator is interchangeable for teacher and therefore would read on the instructor).”
In regards to claim 10, Woolf further discloses, “A system comprising a server hardware computing device coupled to a network (Fig. 1 drawing label 116 the online server system, the network would be the internet) and comprising at least one processor executing specific computer- executable instructions within a memory (para. 31-33 the online server system, 116, connects to the client device, 102, which contains a processor and is used to execute the program) that, when executed, cause the system to generate: at least one core curriculum activity identified within the system as being associated with a global scale of English (GSE) level (para. 45-47 the system can present a game schema or a scaffolding schema based on the user profile, the schema is a language based activity based on the profile, 110, para. 70 discusses the profile, 110 contains information relating to the user’s language level and would assign the proper schema based on the language level, Fig. 4 shows the particular English level and the progress in pane 410, para. 61 discusses the profile and learning skill level for languages); and a preliminary assessment of the at least one core curriculum activity (para. 39 the system contains an assessment engine which presents an assessment test that is used to verify a learning level within the activity such as the game); calculate a preliminary assessment score for the preliminary assessment comprising a comparison of at least one first assessment user input with a first correct assessment response within at least one database record within the system (para. 98 the system measures the response in the assessment using the number of incorrect responses in view of response attempts, and determines an accuracy of response level and a score, this is used to identify the particular level of understanding of a particular language, para. 52 the profile stores data based on user responses with activities including the level of reading); execute a query identifying, within the data logic or the at least one database record, a threshold value (para. 98 a threshold is set for each type of response, para. 101 if the user answers above the threshold the level will increase); responsive to a determination that the preliminary assessment score is below the threshold value (para. 98 system is able to determine if a score of a user is below the predetermined threshold): execute a query identifying a supplemental curriculum content stored within the system and associated with the GSE level (para. 98 the system upon deterring that a score is below a predetermined threshold the system may provide extra support based on the particular language level that was identified); encode, for display on a graphical user interface (GUI) on a client hardware computing device (Fig. 3 and 4 show the sign in area for users, in which fig. 4 shows what would be displayed on a client user interface, 400,  para. 54-58 discusses the different elements that are displayed on the user interface, para. 62-63 discusses the elements stored in the profile which can be displayed in the user interface), the preliminary assessment score (the user learning level progress is shown in pane 410 which shows the language level of the user, para. 57 discusses the progress pane will show the particular level the user is at that has been determined by the threshold level), the at least one core curriculum activity (para. 58 shows the games and particular programs the user can play based on the given level, Fig. 4 drawing label 412), and the supplemental curriculum content (para. 44 the graphical user interface is able to present support to the user in order to help them complete a particular challenge, 212, para. 97-98 support system offers additional support to the user based on the level that has been determined); generate a second assessment of the supplemental curriculum content (para. 40-41 the system is able to provide a multitude of assessments to a user which are used to adjust the learning program level as needed based on the increase of skills gained by the user, Fig. 17 shows how the levels are adjusted based on response received for a question); and calculate a second assessment score for the second assessment comprising a comparison of at least one second assessment user input with a second correct assessment response within the data logic or the at least one database (Fig. 17 showing a base level is received, 1702, then the program will provide an activity to the user, the system will then measure the responses, 1706, and determine if the threshold is met, 1708, then the scaffolding level can be adjusted based on the responses and it is stored in the user interface, 1714, para. 104-106 the system presents a particular assessment which will then be used to determine if a skill level is reached, the level is then adjusted based on if the threshold is met, and the learning level is stored in the profile of the user); and responsive to a determination that the preliminary assessment score or the second assessment score is above the threshold value (para. 104-106 the learning application identifies if a skill level is reached adjust the learning level accordingly, para. 100-101 if a certain skill level is reached the learning level is adjusted): execute a query identifying a certification stored within the system and associated with the GSE level (para. 100-101 as the user’s skill level increases the learning level of the user is adjusted); and associate the certification in the database with a user that entered the first assessment user input or the second assessment user input (Fig. 4 drawing label 408 shows the trophy pane in which the user is awarded trophies when the user accomplishes particular assessments of a given level).”
In regards to claim 11, Woolf further discloses, “wherein the GSE level comprises a skill level within the GSE (para. 57 the system identifies a learning level for a plurality of skills related to English, this level scale is viewed as a standard GSE), the GSE comprising a standardized, granular scale, measuring at least one English language proficiency in each of listening, reading, speaking and writing functional skills (Table 1 Profile Schema Element under section 5 discusses how a level is given to reading English, speaking English, writing English, and listening to English, para. 70 the system will assign in an individual profile a particular level for different skills)
In regards to claim 12, Woolf further discloses, “wherein the instructions further cause the system to: encode, for display on the GUI, at least one GSE level assessment (Fig. 4 shows the learning level pane, 410, which will display the level of the user and then the appropriate game, 412, to be selected, para. 39 assessment engine will deliver test to student to identify learning level); decode a transmission received from the GUI and comprising at least one GSE level assessment user input (para. 39-40 the system will present the assessment test, the user will then take the test, which will mean the user puts some sort of input, and a level will be determined based on the input); and calculate the GSE level by comparing the GSE level assessment user input with a correct GSE level assessment response (para. 40 system grades user input and identifies appropriate learning level, para. 41 the system is able to adjust the learning program level as needed based on the increase of skills gained by the user).”
In regards to claim 13, Woolf further discloses, “the preliminary assessment comprises an instructor assessment (para. 39 the system contains an assessment engine which presents an assessment test that is used to verify a learning level within the activity such as the game, this is presented to a user, since a user is taken broadly the user can be an instructor); the preliminary assessment score comprises an instructor assessment score (para. 98 the system measures the response in the assessment using the number of incorrect responses in view of response attempts, and determines an accuracy of response level and a score, this is used to identify the particular level of understanding of a particular language, para. 52 the profile stores data based on user responses with activities including the level of reading); the threshold value includes an instructor certification threshold value (para. 98 the system measures the correct responses made by the user and is able to identify if the user has met the threshold to move onto the next level, further para. 141 states that the learning system may have a third party certification service administer a particular test); and responsive to a determination that the instructor assessment score is below the threshold value (para. 98 system is able to determine if a score of a user is below the predetermined threshold, the system is able to present additional help if a threshold level is not met),  the instructions further cause the system to: execute a query identifying at least one supplemental instructor training content stored within the system (para. 98 the system upon deterring that a score is below a predetermined threshold the system may provide extra support based on the particular language level that was identified); encode, for display on an instructor GUI on an instructor client hardware computing device (Fig. 3 and 4 show the sign in area for users, in which fig. 4 shows what would be displayed on a client user interface, 400,  para. 54-58 discusses the different elements that are displayed on the user interface, para. 62-63 discusses the elements stored in the profile which can be displayed in the user interface), the assessment score (the user learning level progress is shown in pane 410 which shows the language level of the user, para. 57 discusses the progress pane will show the particular level the user is at that has been determined by the threshold level), and the at least one supplemental instructor training content (para. 44 the graphical user interface, 200, will present supplemental information or content, 212, that is used to help aid the user in completing a particular exercise); and responsive to a determination that the instructor assessment score is beyond the instructor certification threshold value, the instructions further cause the system to (para. 104-106 the learning application identifies if a skill level is reached adjust the learning level accordingly, para. 100-101 if a certain skill level is reached the learning level is adjusted): execute a query identifying at least one certification associated with the instructor assessment (para. 101 once a particular learning level is identified based on the different games a formal assessment is administered, para. 141 the system allows for a third party certification system to administer a test); encode, for display on an instructor GUI (Fig. 4 displays the user interface, 400), the assessment score (Fig. 4 the assessment score would be displayed in the progress pane, 410 which would show the particular level the user is at), and the at least one certification (para. 56 the user interface, 400 shows trophies with the particular accomplishments of the user, these accomplishments would be the certification).”
In regards to claim 14, Woolf further discloses, “wherein responsive to a determination that the second assessment score is beyond the threshold value: execute a query identifying an accelerated curriculum content stored within the system and associated with an accelerated GSE level (para. 39-40 an assessment is given to determine a learning level, an advanced level may be determined and the learning application will provide more difficult content based on the higher level); and encoding, by the server hardware computing device, for display on the GUI, the second assessment score, and the accelerated curriculum content (para. 54-58 once signed into the profile the user interface, 400, the system allows the user to select a plurality of games, 412, based on the identified level, which would be the curriculum content, the system also displays the particular trophies, 406, which is the completed elements of the curriculum, and the learning level that the student is currently in, 410, all of this is seen in Fig. 4).”
In regards to claim 15, Woolf further discloses, “wherein the GUI is operated by an administrator of an institution (Fig. 3 the system contains a sign-in interface where the system allows parents to sign in, 304, to access a graphical user interface, para. 49 the parent will sign in and link them to their own interface where there will be a link to their child’s profile).”
In regards to claim 16, Woolf further discloses, “wherein the GUI is operated by a learner user (Fig. 3 the system contains a sign-in interface where the learner or user, 302, will sign- in and will lead them to their user interface Fig. 4 drawing label 400, para. 54- 58 discusses the user interface in which the user is able to log into and the different features of the interface).”
In regards to claim 17, Woolf further discloses, “wherein the GUI is operated by a parent of the learner user (Fig. 3 the system contains a sign-in interface where the system allows an administrator, 306, to access a graphical user interface, para. 49 the administrator is selected in the sign-in interface and link them to their own interface where there will be a link to a profile of a given student or multiple students).”
In regards to claim 18, Woolf further discloses, “wherein the GUI is operated by an instructor (Fig. 3 the system contains a sign-in interface where the system allows an administrator, 306, to access a graphical user interface, para. 49 the administrator is selected in the sign-in interface and link them to their own interface where there will be a link to a profile of a given student or multiple students, the term administrator is interchangeable for teacher and therefore would read on the instructor).”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Berger et al. (US 20110117534) teaches of a server system that is used to assess if a student has met a particular threshold goal.
Kim et al. (US 20120196261) teaches of a system that is uses an assessment to then customize an educational plan of a user. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILY M DEL VALLE whose telephone number is (571)270-5307.  The examiner can normally be reached on Monday-Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.












/L.D.V/Examiner, Art Unit 3715    

/JAMES B HULL/Primary Examiner, Art Unit 3715